 



Exhibit 10.33
ENDEAVOUR INTERNATIONAL CORPORATION
NONSTATUTORY STOCK OPTION AGREEMENT
     THIS NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”) is made and
entered into by and between Endeavour International Corporation (the “Company”),
and J. Michael Kirksey (“Grantee”), an employee of the Company effective as of
the Date of Grant as defined below.
     WHEREAS, Grantee shall be an employee of the Company on September 26, 2007,
and as an inducement for such employment and in connection with such employment,
the Compensation Committee of the Board of Directors of the Company, on behalf
of the Company, authorized a grant to Grantee of a nonstatutory stock option to
purchase the Company’s common stock, par value $.001 per share (the “Common
Stock”), effective September 26, 2007, in the amount indicated below, which
shall be subject to the terms and conditions of this Agreement, with a view to
increasing Grantee’s interest in the Company’s welfare and growth; and
     WHEREAS, Grantee desires to receive such a nonstatutory option to purchase
shares of Common Stock as an inducement for his employment and in connection
with his employment with the Company.
     NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:
     1. Grant of Nonstatutory Stock Option. Subject to the restrictions,
forfeiture provisions and other terms set forth herein, the Company hereby
grants to the Grantee an option (the “Option” or “Stock Option”) to purchase
400,000 full shares (the “Optioned Shares”) of Common Stock at an “Option Price”
equal to $2.00 per share. The Date of Grant of this Stock Option is
September 26, 2007.
     The “Option Period” shall commence on the Date of Grant and shall expire on
the date immediately preceding the fifth (5th) anniversary of the Date of Grant.
This Stock Option is a Nonstatutory Stock Option.
     2. Administration. This Agreement and the grant of the Option are subject
to administration by and the rules and procedures established by the “Committee”
(as defined herein) to administer this Agreement. The Committee shall mean the
members of the compensation committee of the Board who are independent members
of the compensation committee of the Board and who at least constitute a
majority thereof, or if no such members are available, a majority of the
independent members of the Board. The Committee shall have the authority to
construe and interpret the terms of this Agreement and to provide omitted terms
or definitions of terms to carry out this Agreement. The Committee shall have
the authority to take all actions that it deems advisable for the administration
of this Agreement. Any decision of the Committee in connection with this
Agreement shall be final, binding and conclusive on the parties hereto and any
third parties, including any individual or entity.

 



--------------------------------------------------------------------------------



 



     3. Vesting: Time of Exercise. Except as specifically provided in this
Agreement, the Stock Option shall be vested and exercisable as follows:
     (a) With respect to 33.3% of the total Optioned Shares, the Stock Option
shall vest and become exercisable on September 26, 2008, provided the Grantee is
employed by the Company or a subsidiary on that date.
     (b) With respect to 33.3% of the total Optioned Shares, the Stock Option
shall vest and become exercisable on September 26, 2009, provided the Grantee is
employed by the Company or a subsidiary on that date.
     (c) With respect to 33.3% of the total Optioned Shares, the Stock Option
shall vest and become exercisable on September 26, 2010, provided the Grantee is
employed by the Company or a subsidiary on that date.
     (d) Grantee shall become 100% vested in the total Optioned Shares hereunder
on the day preceding an event which constitutes a Change in Control.
     For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:
     (i) the Company (A) shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than a previously wholly-owned subsidiary of the Company) or (B) is
to be dissolved and liquidated, and as a result of or in connection with such
transaction, the persons who were directors of the Company before such
transaction shall cease to constitute a majority of the Board, or
     (ii) any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of 30% or
ore of the outstanding shares of the Company’s voting stock (based upon voting
power), and as a result of or in connection with such transaction, the persons
who were directors of the Company before such transaction shall cease to
constitute a majority of the Board, or
     (iii) the Company sells all or substantially all of the assets of the
Company to any other person or entity (other than a wholly-owned subsidiary of
the Company) in a transaction that requires shareholder approval pursuant to
applicable corporate law; or
     (iv) During a period of two consecutive calendar years, individuals who at
the beginning of such period constitute the Board, and any new director(s) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then still in
office, who either were directors at the beginning of the two (2) year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or

2



--------------------------------------------------------------------------------



 



     (v) any other event that a majority of the Board, in its sole discretion,
shall determine constitutes a Change in Control hereunder.
     4. Term; Forfeiture. In the event of Grantee’s termination of employment
with the Company and its affiliates (a “Termination of Employment”) for any
reason (including for cause) other than Grantee’s death, disability or
retirement, the Option outstanding on such date of Termination of Employment, to
the extent vested on such date, may be exercised by Grantee (or, in the event of
Grantee’s subsequent death, by Grantee’s Heir (as defined below)) within three
months following such Termination of Employment, but not thereafter. In the
event that, as a result of such Termination of Employment, Grantee is eligible
to receive severance benefits under any Company plan, program or severance
agreement, the Option outstanding on such date of Termination of Employment, to
the extent vested on such date, may be exercised by Grantee (or, in the event of
Grantee’s subsequent death, by Grantee’s Heir (as defined below)) within twelve
months following such Termination of Employment, but not thereafter. However, in
no event shall the Option be exercisable after the fifth (5th) anniversary of
the Grant Date. To the extent the Option is not vested on Grantee’s date of
Termination of Employment, the Option shall automatically lapse and be canceled
unexercised as of such date.
     In the event of Grantee’s Termination of Employment by reason of death,
disability or retirement, as determined by the Committee in its sole discretion,
the Option shall be fully vested on such date of termination and may be
exercised by Grantee or, in the event of Grantee’s death, by the person to whom
Grantee’s rights shall pass by will or the laws of descent and distribution
(“Heir”), at any time within the two-year period beginning on Grantee’s
Termination of Employment, but not thereafter. However, in no event shall the
Option be exercisable after the fifth (5th) anniversary of the Grant Date.
     5. Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, during the lifetime of the Grantee, the Stock Option may
be exercised only by the Grantee, or by the Grantee’s guardian or personal or
legal representative (in the event of his or her Disability or by a broker
dealer subject to Section 7 below).
     6. No Fractional Shares. The Stock Option may be exercised only with
respect to full shares, and no fractional share of stock shall be issued.
     7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Option may be exercised by the
delivery of written notice to the Committee or designated Company representative
setting forth the number of shares of Common Stock with respect to which the
Option is to be exercised, the date of exercise thereof (the “Exercise Date”)
which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon. On the Exercise Date, the
Grantee shall deliver to the Company consideration with a value equal to the
total Option Price of the shares to be purchased, payable to the Company in full
in either: (i) in cash or its equivalent, or (ii) subject to prior approval by
the Committee in its discretion, by tendering previously acquired shares of
Common Stock having an aggregate fair market value at the time of exercise equal
to the total Option Price (provided that the shares of Common Stock which are
tendered must have been held by the Grantee for at least six (6) months prior to
their tender to satisfy the Option Price), or (iii) subject to prior approval by
the Committee in its discretion, by withholding shares of

3



--------------------------------------------------------------------------------



 



Common Stock which otherwise would be acquired on exercise having an aggregate
fair market value at the time of exercise equal to the total Option Price, or
(iv) subject to prior approval by the Committee in its discretion, by a
combination of (i), (ii), and (iii) above. Any payment in shares of Common Stock
shall be effected by the surrender of such shares to the Company in good form
for transfer and shall be valued at their fair market value on the date when the
Stock Option is exercised. Unless otherwise permitted by the Committee in its
discretion, the Grantee shall not surrender, or attest to the ownership of,
shares of Common Stock in payment of the Option Price if such action would cause
the Company to recognize compensation expense (or additional compensation
expense) with respect to the Option for financial reporting purposes.
     The Committee, in its discretion, also may allow the Option Price to be
paid with such other consideration as shall constitute lawful consideration for
the issuance of shares of Common Stock (including, without limitation, effecting
a “cashless exercise” with a broker of the Option), subject to applicable
securities law restrictions and tax withholdings, or by any other means which
the Committee determines to be consistent with the Agreement’s purpose and
applicable law. A “cashless exercise” of an Option is a procedure by which a
broker provides the funds to the Grantee to effect an Option exercise, to the
extent consented to by the Committee in its discretion. At the direction of the
Grantee, the broker will either (i) sell all of the shares of Common Stock
received when the Option is exercised and pay the Grantee the proceeds of the
sale (minus the Option Price, withholding taxes and any fees due to the broker)
or (ii) sell enough of the shares of Common Stock received upon exercise of the
Option to cover the Option Price, withholding taxes and any fees due the broker
and deliver to the Grantee (either directly or through the Company) a stock
certificate for the remaining shares of Common Stock. Dispositions to a broker
effecting a cashless exercise are not exempt under Section 16 of the Exchange
Act. In no event will the Committee allow the Option Price to be paid with a
form of consideration, including a loan or a “cashless exercise,” if such form
of consideration would violate the Sarbanes-Oxley Act of 2002 as determined by
the Committee in its discretion.
     As soon as practicable after receipt of a written notification of exercise
and full payment, the Company shall deliver, or cause to be delivered, to or on
behalf of the Grantee, in the name of the Grantee or other appropriate
recipient, share certificates for the number of shares of Common Stock purchased
under the Option. Such delivery shall be effected for all purposes when the
Company or a stock transfer agent of the Company shall have deposited such
certificates in the United States mail, addressed to Grantee or other
appropriate recipient.
     If the Grantee fails to pay for any of the shares of Common Stock specified
in such notice or fails to accept delivery thereof, then the Option, and right
to purchase such shares of Common Stock may be forfeited by the Company.
     8. Nonassignability. The Stock Option is not assignable or transferable by
the Grantee except by will or by the laws of descent and distribution or
pursuant to a domestic relations order that would qualify as a qualified
domestic relations order as defined in Section 414(p) of the Code, if such
provision were applicable to the Stock Option.
     9. Rights as Stockholder. The Grantee will have no rights as a stockholder
with respect to any shares covered by the Stock Option until the issuance of a
certificate or certificates to the Grantee for the Optioned Shares. The Optioned
Shares shall be subject to the terms and

4



--------------------------------------------------------------------------------



 



conditions of this Agreement regarding such shares. Except as otherwise provided
in Section 10 hereof, no adjustment shall be made for dividends or other rights
for which the record date is prior to the issuance of such certificate or
certificates.
     10. Adjustment of Number of Optioned Shares and Related Matters. In the
event that any dividend or other distribution (whether in the form of cash,
Common Stock, or other property), recapitalization, forward or reverse split,
reorganization, merger, consolidation, spin-off, combination, repurchase, share
exchange, liquidation, dissolution or other similar transaction or event affects
the Common Stock such that an adjustment is determined by the Committee to be
appropriate under this Agreement, then the Committee may make adjustments to
this Agreement and the Optioned Shares in accordance with applicable laws as it
may deem equitable.
     11. Community Property. Each spouse individually is bound by, and such
spouse’s interest, if any, in any share of Common Stock is subject to, the terms
of this Agreement. Nothing in this Agreement shall create a community property
interest where none otherwise exists.
     12. Dispute Resolution.
     (a) Arbitration. All disputes and controversies of every kind and nature
between any parties hereto arising out of or in connection with this Agreement
or the transactions described herein as to the construction, validity,
interpretation or meaning, performance, non-performance, enforcement, operation
or breach, shall be submitted to arbitration pursuant to the following
procedures:
     (i) After a dispute or controversy arises, any party may, in a written
notice delivered to the other parties to the dispute, demand such arbitration.
Such notice shall designate the name of the arbitrator (who shall be an
impartial person) appointed by such party demanding arbitration, together with a
statement of the matter in controversy.
     (ii) Within 30 days after receipt of such demand, the other parties shall,
in a written notice delivered to the first party, name such parties’ arbitrator
(who shall be an impartial person). If such parties fail to name an arbitrator,
then the second arbitrator shall be named by the American Arbitration
Association (the “AAA”). The two arbitrators so selected shall name a third
arbitrator (who shall be an impartial person) within 30 days, or in lieu of such
agreement on a third arbitrator by the two arbitrators so appointed, the third
arbitrator shall be appointed by the AAA. If any arbitrator appointed hereunder
shall die, resign, refuse or become unable to act before an arbitration decision
is rendered, then the vacancy shall be filled by the method set forth in this
Section for the original appointment of such arbitrator.
     (iii) Each party shall bear its own arbitration costs and expenses. The
arbitration hearing shall be held in Houston, Texas at a location designated by
a majority of the arbitrators. The Commercial Arbitration Rules of the American

5



--------------------------------------------------------------------------------



 



Arbitration Association shall be incorporated by reference at such hearing and
the substantive laws of the State of Texas (excluding conflict of laws
provisions) shall apply.
     (iv) The arbitration hearing shall be concluded within ten (10) days unless
otherwise ordered by the arbitrators and the written award thereon shall be made
within fifteen (15) days after the close of submission of evidence. An award
rendered by a majority of the arbitrators appointed pursuant to this Agreement
shall be final and binding on all parties to the proceeding, shall resolve the
question of costs of the arbitrators and all related matters, and judgment on
such award may be entered and enforced by either party in any court of competent
jurisdiction.
     (v) Except as set forth in Section 12(b) below, the parties stipulate that
the provisions of this Section shall be a complete defense to any suit, action
or proceeding instituted in any federal, state or local court or before any
administrative tribunal with respect to any controversy or dispute arising out
of this Agreement or the transactions described herein. The arbitration
provisions hereof shall, with respect to such controversy or dispute, survive
the termination or expiration of this Agreement.
No party to an arbitration may disclose the existence or results of any
arbitration hereunder without the prior written consent of the other parties;
nor will any party to an arbitration disclose to any third party any
confidential information disclosed by any other party to an arbitration in the
course of an arbitration hereunder without the prior written consent of such
other party.
     (b) Emergency Relief. Notwithstanding anything in this Section 12 to the
contrary, any party may seek from a court any provisional remedy that may be
necessary to protect any rights or property of such party pending the
establishment of the arbitral tribunal or its determination of the merits of the
controversy or to enforce a party’s rights under Section 12.
     13. Grantee’s Representations. Notwithstanding any of the provisions
hereof, the Grantee hereby agrees that he will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
to the Grantee hereunder, if the exercise thereof or the issuance of such shares
of Common Stock shall constitute a violation by the Grantee or the Company of
any provision of any law or regulation of any governmental authority or Company
policies, or the rules of the stock exchange on which the Common Stock is listed
or traded. Any determination in this connection by the Company shall be final,
binding, and conclusive. The obligations of the Company and the rights of the
Grantee are subject to all applicable laws, rules, and regulations, rules of the
stock exchange on which the Common Stock is listed or traded and policies of the
Company.
     14. Investment Representation. The Grantee represents and warrants to the
Company that all Common Stock which may be purchased hereunder will be acquired
by the Grantee for

6



--------------------------------------------------------------------------------



 



investment purposes for his own account and not with any intent for resale or
distribution in violation of federal or state securities laws.
     15. Grantee’s Acknowledgments. The Grantee represents that he or she is
familiar with the terms and provisions of this Agreement, and hereby accepts
this Option subject to all the terms and provisions thereof. The Grantee hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee, the Company or the Board, as appropriate, upon
any questions arising under this Agreement.
     16. Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this agreement to the laws of another state).
     17. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Grantee the right to be employed or to provide
services to the Company, its affiliates or any parent or subsidiary or their
affiliates, whether as an employee or as a consultant or as a director of the
Board, or interfere with or restrict in any way the right of the Company or any
of the other foregoing entities to discharge the Grantee as an employee,
consultant or director of the Board at any time.
     18. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
     19. Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Grantee against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.
     20. Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement and that any
agreement, statement or promise that is not contained in this Agreement shall
not be valid or binding or of any force or effect.

7



--------------------------------------------------------------------------------



 



     21. Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.
     22. Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties.
     23. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
     24. Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
     25. Independent Legal and Tax Advice. Grantee acknowledges that the Company
has advised Grantee to obtain independent legal and tax advice regarding
entering into this Agreement, the grant and exercise of the Option and the
disposition of any shares of Common Stock acquired thereby.
     26. Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Grantee, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

  (a)   Notice to the Company shall be addressed and delivered as follows:

      Endeavour International Corporation
1000 Main Street, Suite 3300
Houston, Texas 77002
Facsimile: (713) 307-8794
Attention: Corporate Secretary     (b)   Notice to the Grantee shall be
addressed and delivered as set forth on the signature page.

     27. Tax Requirements.
          (a) Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require the Grantee to remit to the Company, an amount
sufficient to satisfy the amount of federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Agreement and this Option.
          (b) Share Withholding. With respect to tax withholding required upon
the exercise of Stock Options or upon any other taxable event arising as a
result of the Stock Option, Grantee may elect, subject to the approval of the
Committee in its discretion, to

8



--------------------------------------------------------------------------------



 



satisfy the withholding requirement, in whole or in part, by having the Company
withhold shares of Common Stock having a fair market value on the date the tax
is to be determined equal to the statutory total tax which could be imposed on
the transaction. All such elections shall be made in writing, signed by the
Grantee, and shall be subject to any restrictions or limitations that the
Committee, in its discretion, deems appropriate. Any fraction of a share of
Common Stock required to satisfy such obligation shall be disregarded and the
amount due shall instead be paid in cash by the Grantee.
[Signature Page Follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Grantee, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, effective as
of the date specified in Section 1 hereof.

         
 
  COMPANY:    
 
            ENDEAVOUR INTERNATIONAL     CORPORATION
 
       
 
  By:   /s/ Don Teague 
 
       
 
  Name:    
 
       
 
  Title:    
 
       

         
 
  GRANTEE:    
 
            /s/ J. Michael Kirksey           J. Michael Kirksey
 
       
 
  Address:    
 
       
 
             
 
             

10